Citation Nr: 0606696	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-21 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1965 to 
February 1967, with service in Vietnam from August 1965 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for diabetes mellitus.

The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in Washington, District of Columbia 
in May 2004.  A transcript of the hearing is of record.  In 
August 2004, the Board remanded the veteran's case to the RO 
for further development and the case was recently returned to 
the Board.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's diabetes mellitus is not of service origin, 
was not manifested to a compensable degree within one year 
following the veteran's separation from active military 
service, nor is it related to any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in August 2001, after the enactment of the VCAA.  

An RO letter dated in October 2001, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was related to 
service.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As a practical matter, the Board finds that the 
veteran has been notified of the requirements of VCAA.  The 
AOJ's August 2004 letter requested that he submit to the RO 
any evidence in his possession that pertained to his claim.  
In addition, the August 2003 Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  In these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records were reviewed and 
included only his separation examination, which showed that 
his physical condition was normal.

Service personnel records confirmed that the veteran served 
in Vietnam from August 1965 to August 1966.

In March 1974, the veteran was diagnosed with diabetes 
mellitus following evaluation at a VA medical center.  
Thereafter, VA treatment records from March 1974 to March 
2003 show various diagnoses of diabetes, including diabetes 
mellitus Type I, diabetes mellitus Type II.  

Because of the veteran's varying diagnoses, in March 2002, a 
VA physician reviewed his claims folder to determine whether 
he was diagnosed with diabetes mellitus Type I or diabetes 
mellitus Type II.  The examiner noted that he had reviewed 
the claims folder and stated that the veteran had a C-peptide 
level of less than 0.5 and the last blood sugar was 111.  The 
last hemoglobin A1C was 7.8 on in January 2002.  The veteran 
had also both hyperglycemia and hypoglycemia in the past 
while on insulin.  The examiner opined that from the overall 
evaluation, the veteran had Type I diabetes mellitus and not 
Type II diabetes mellitus.

An October 2003 private laboratory result shows that the 
veteran's anti islet cell antibody was negative.

In May 2004, the veteran testified during a Board hearing and 
stated that he was first diagnosed with diabetes in 
approximately 1974 or 1975.  At that time, he was not sure 
what type of diabetes with which he was diagnosed.  The 
veteran also referenced the October 2003 private laboratory 
result and stated that a physician told him that although it 
was not 100 percent certain that he had diabetes mellitus 
Type II; however, a negative anti islet cell antibody pointed 
more to Type II than Type I diabetes.

In September 2004, the veteran underwent a VA examination.  
The examiner reviewed the veteran's claims folder and noted 
that he had a history of diabetic ketoacidosis at least one 
time about 17 years ago and he was on insulin as an inpatient 
with intravenous fluids and was also in the intensive care 
unit at that time.  The examiner reviewed the results of the 
veteran's laboratory tests and found that his last fasting 
blood sugar was 162 and his blood sugar the previous night 
was 30.  He was on three doses of insulin a day and his last 
hemoglobin A1C in June was 7.1, which was close to the target 
level and fasting blood sugar that day in June 2004 was 92.  
His C-peptide level in February 2004 and March 2002 were both 
less than 0.5, which showed that the veteran was not making 
any insulin and was completely insulin dependent.  He did 
have some glutamic acid decarboxylase (GAD) antibody that was 
negative and also islet cell antibody that was completed by a 
private facility that was also negative.  The examiner opined 
that because of the veteran's onset of diabetes at an early 
age and he was started on insulin at the beginning of his 
diagnosis, because of his history of diabetic ketoacidosis, 
episodes of hypoglycemia, the veteran was not obese, and he 
had an undetectable C-peptide level, these symptoms favored 
the veteran having Type I diabetes.  He did question the 
veteran having no islet cell antibody and the GAD antibody 
being negative, but stated that these were not absolute 
criteria, a small percentage of Type I may not have antibody 
positive in their blood test, and antibody could be negative 
if it was tested many years after onset of clinical diabetes.  
Therefore, he favored the veteran having Type I more so than 
Type II diabetes, but the negative antibody did raise some 
question.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted for diabetes mellitus 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The veteran alleges that his diabetes mellitus is a result of 
being exposed to Agent Orange while in service in Vietnam.

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.  Included on this list is 
diabetes mellitus (Type 2).

The Board finds that the veteran has served in Vietnam as his 
service has been confirmed by the RO.  However, the Board 
finds that the veteran does not meet the criteria for service 
connection for diabetes mellitus on a presumptive basis as a 
result of exposure to Agent Orange because the majority of 
the evidence concludes that he is not diagnosed with diabetes 
mellitus Type II.  As such, the Board notes that the 
veteran's medical records have varying diagnoses for his 
disability, some of which include diabetes mellitus Type II.  
However, when examined to receive clarification on his 
diagnosis, the September 2004 VA examiner, after reviewing 
the veteran's claims folder and performing diagnostic tests, 
opined that the veteran had diabetes mellitus Type I and not 
Type II.  The VA examiner gave rationale for his opinion, 
citing that the veteran was diagnosed with diabetes mellitus 
at an early age, he had been on insulin since the beginning 
of his diagnosis, he had a history of diabetic ketoacidosis, 
episodes of hypoglycemia, he was not obese, and he had an 
undetectable C-peptide level, which all favor a diagnosis of 
Type I diabetes mellitus.  Although the veteran had negative 
islet cell antibody and GAD antibody, the VA examiner found 
that these were not absolute criteria for Type II and these 
laboratory results could be found in those that have Type I 
diabetes.  Therefore, the Board finds that the medical 
opinion of the September 2004 VA examiner is competent and 
probative to show that the veteran's appropriate diagnosis is 
diabetes mellitus Type I.  As a diagnosis of diabetes 
mellitus Type I does not meet the criteria for service 
connection on a presumptive basis, because the veteran must 
have diabetes mellitus Type II to be presumed to have the 
disability as a result of exposure to Agent Orange in 
Vietnam, the Board finds that service connection on a 
presumptive basis is not warranted.  38 C.F.R. § 3.309(e) 
(2005).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the veteran's 
service medical records are void for any diagnosis of 
diabetes in service.  In addition, the first evidence of a 
diagnosis of diabetes is within the veteran's VA outpatient 
medical records that show he was diagnosed with diabetes 
mellitus in March 1974.  This is more than one year after his 
discharge from service.  There is no other medical evidence 
of record that shows that the veteran's diabetes is related 
to his service.  Therefore, service connection is not 
warranted for diabetes on a presumptive basis or a direct 
basis.


ORDER

Entitlement to service connection for diabetes as secondary 
to Agent Orange exposure and on a direct basis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


